 

Exhibit 10.1

 

 

 

Second Amendment To Amended and Restated Credit Agreement

 

 

 

By And Among

 

Escalade, Incorporated

 

And

 

Indian Industries, Inc.

 

And

 

The Other Loan Parties Hereto

 

And

 

The Lenders Party Hereto

 

And

 

JPMorgan Chase Bank, N.A.,
As Administrative Agent

 

 

 

Dated As Of March 24, 2020

 

 



 



 

 

 

Second Amendment To Amended and Restated

Credit Agreement

 

 

This Second Amendment To Amended and Restated Credit Agreement (this “Second
Amendment”) is made as of the 24th day of March, 2020, by and among Escalade,
Incorporated, Indian Industries, Inc., the Other Loan Parties hereto, the
Lenders party hereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). The parties hereto agree as follows:

 

WITNESSETH:

 

Whereas, as of January 21, 2019, the parties hereto entered into a certain
Amended and Restated Credit Agreement (as amended, the “Agreement”); and

 

Whereas, the parties desire to amend the Agreement to increase the permitted
amount of share repurchases, subject to and as provided in this Second
Amendment;

 

Now, Therefore, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Agreement shall be, and it hereby is,
amended as provided herein and the parties further agree as follows:

  

Article VI

 

Negative Covenants

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. Section
6.08(a) of the Agreement is hereby amended by substituting the following new
Section 6.08(a) in lieu of the existing Section 6.08(a):

 

(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
enter into any transaction that has a substantially similar effect or incur any
obligation (contingent or otherwise) to do so, except (i) the Borrowers may
declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) so long as there exists no Event of Default, the Borrowers
may, to the extent required by law, repurchase fractional shares of Borrowers’
Equity Interests up to an aggregate repurchase total for all fractional shares
repurchased of $500,000, (iii) the Borrowers may issue its common stock pursuant
to the Borrowers’ equity incentive plan existing on the Effective Date, (iv) so
long as there exists no Event of Default, during the period beginning on the
Effective Date and continuing to and including the Maturity Date, the Borrowers
may purchase shares of Borrowers’ Equity Interests up to an aggregate purchase
total for all shares repurchased of $15,000,000; and (v) the Borrowers may
declare and pay dividends so long as there exists no Event of Default.

 

 

Second Amendment to Amended and Restated Credit Agreement Page 1

 



 

 

 

Part II. Continuing Effect

 

Except as expressly modified herein:

 

(a)       All terms, conditions, representations, warranties and covenants
contained in the Agreement shall remain the same and shall continue in full
force and effect, interpreted, wherever possible, in a manner consistent with
this Second Amendment; provided, however, in the event of any irreconcilable
inconsistency, this Second Amendment shall control;

 

(b)       The representations and warranties contained in the Agreement shall
survive this Second Amendment in their original form as continuing
representations and warranties of Borrowers; and

 

(c)       Capitalized terms used in this Second Amendment, and not specifically
herein defined, shall have the meanings ascribed to them in the Agreement.

 

In consideration hereof, each Borrower represents, warrants, covenants and
agrees that:

 

(aa) Each representation and warranty set forth in the Agreement, as hereby
amended, remains true and correct as of the date hereof in all material
respects, except to the extent that such representation and warranty is
expressly intended to apply solely to an earlier date and except changes
reflecting transactions permitted by the Agreement;

 

(bb) There currently exist no offsets, counterclaims or defenses to the
performance of the Obligations (such offsets, counterclaims or defenses, if any,
being hereby expressly waived);

 

(cc) Except as expressly waived in this Second Amendment, there does not exist
any Default or Event of Default; and

 

(dd) After giving effect to this Second Amendment and any transactions
contemplated hereby, no Default or Event of Default is or will be occasioned
hereby or thereby.

 

Part III. Independent Credit Decision

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender, based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Second Amendment.

 

 



Second Amendment to Amended and Restated Credit Agreement Page 2

 



 

 

 

Part IV. Conditions Precedent

 

Notwithstanding anything contained in this Second Amendment to the contrary,
this Second Amendment shall not become effective until each of the following
conditions precedent have been fulfilled to the satisfaction of the
Administrative Agent:

 

(a)       The Administrative Agent shall have received counterparts of this
Second Amendment, duly executed by the Administrative Agent, Borrowers, the Loan
Guarantors and the Lenders;

 

(b)       The Administrative Agent shall have received a duly executed
certificate of the Secretary of each Borrower (A) certifying as to the
authorizing resolutions of such Borrower, and (B) certifying as complete and
correct as to attached copies of its Articles of Incorporation and By-Laws or
certifying that such Articles of Incorporation or By-Laws have not been amended
(except as shown) since the previous delivery thereof to the Administrative
Agent;

 

(c)       The Administrative Agent shall have received such documentation and
other information requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act;
and

 

(d)       All legal matters incident to this Second Amendment shall be
reasonably satisfactory to the Administrative Agent and its counsel.

  

Part V. Expenses

 

The Borrowers agree to pay or reimburse the Administrative Agent for all
reasonable expenses of the Administrative Agent (including, without limitation,
reasonable attorneys’ fees) incurred in connection with this Second Amendment.

 

Part VI. Counterparts

 

This Second Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Second
Amendment by telefacsimile or other electronic method of transmission shall have
the same force and delivery of an original executed counterpart of this Second
Amendment. Any party delivering an executed counterpart of this Second Amendment
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart of this Second Amendment, but the failure to do
so shall not affect the validity, enforceability, and binding effect of this
Second Amendment.

 

In Witness Whereof, the parties hereto have caused this Second Amendment to be
executed by their respective officers duly authorized as of the date first above
written.

 

  

[This Space Intentionally Left Blank]

 

 



Second Amendment to Amended and Restated Credit Agreement Page 3

 

 

 

 

Signature Page Of

Escalade, Incorporated

To Second Amendment to Amended and Restated Credit Agreement

 



  Escalade, Incorporated         By:   /s/ STEPHEN R. WAWRIN   Name: Stephen R.
Wawrin   Title: Chief Financial Officer

 

 

 

 

Signature Page Of

Indian Industries, Inc.

To Second Amendment to Amended and Restated Credit Agreement

 

  Indian Industries, Inc.         By:   /s/ STEPHEN R. WAWRIN   Name: Stephen R.
Wawrin   Title: Chief Financial Officer

 

 

 

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned Loan Guarantors hereby consents to the foregoing Second
Amendment, and further agrees that the execution and delivery of such Second
Amendment shall in no way affect, impair, discharge, relieve or release the
obligations of the undersigned under its Loan Guaranty, which obligations are
hereby ratified, confirmed and reaffirmed in all respects and shall continue in
full force and effect, until all obligations of the Borrowers to the Lenders,
the Issuing Bank and the Administrative Agent are fully, finally and irrevocably
paid and performed. Each Loan Guarantor further acknowledges that the failure to
consent to any subsequent amendment shall not affect the liability of such Loan
Guarantor under its Loan Guaranty. Capitalized terms used herein and not defined
have the meanings ascribed thereto in the Agreement.

  



  BEAR ARCHERY, INC.         By:   /s/ STEPHEN R. WAWRIN   Name: Stephen R.
Wawrin   Title: Chief Financial Officer         EIM COMPANY, INC.         By:
/s/ STEPHEN R. WAWRIN   Name: Stephen R. Wawrin   Title: Chief Financial Officer
        ESCALADE INSURANCE, INC.         By: /s/ STEPHEN R. WAWRIN   Name:
Stephen R. Wawrin   Title: Chief Financial Officer         ESCALADE SPORTS
PLAYGROUND, INC.         By: /s/ STEPHEN R. WAWRIN   Name: Stephen R. Wawrin  
Title: Chief Financial Officer         HARVARD SPORTS, INC.         By: /s/
STEPHEN R. WAWRIN   Name: Stephen R. Wawrin   Title: Chief Financial Officer

 



 

 

 

  SOP SERVICES, INC.         By:    /s/ STEPHEN R. WAWRIN   Name: Stephen R.
Wawrin   Title: Chief Financial Officer         U.S. WEIGHT, INC.         By:
/s/ STEPHEN R. WAWRIN   Name: Stephen R. Wawrin   Title: Chief Financial Officer
        WEDCOR HOLDINGS, INC.         By: /s/ STEPHEN R. WAWRIN   Name: Stephen
R. Wawrin   Title: Chief Financial Officer         GOALSETTER SYSTEMS, INC.    
    By: /s/ STEPHEN R. WAWRIN   Name: Stephen R. Wawrin   Title: Chief Financial
Officer         LIFELINE PRODUCTS, LLC         By: /s/ STEPHEN R. WAWRIN   Name:
Stephen R. Wawrin   Title: Chief Financial Officer         VICTORY MADE, LLC  
By: /s/ STEPHEN R. WAWRIN   Name: Stephen R. Wawrin   Title: Chief Financial
Officer         VICTORY TAILGATE, LLC         By: /s/ STEPHEN R. WAWRIN   Name:
Stephen R. Wawrin   Title: Chief Financial Officer

  

 

 

 

Signature Page Of

JPMorgan Chase Bank, N.A.

To Second Amendment to Amended and Restated Credit Agreement

 



  JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank       By /s/ THOMAS W. HARRISON     Name:  Thomas W.
Harrison     Title:  Executive Director

 



 

 